Order of disposition, Family Court, New York County (Mary Bednar, J.), entered February 14, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of robbery in the first and second degrees, and placed him with the Division for Youth for a period of 3 years, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence to establish the charge of robbery in the first degree. The presentment agency was not required to prove that appellant intended or knew that the accomplice would threaten the immediate use of a dangerous instrument (People v Mitchell, 235 AD2d 321, lv denied 90 NY2d 861; People v Pagan, 227 AD2d 133, lv denied 88 NY2d 991). Respondent agency did establish the required specific intent, to wit, intent to use force to take *344the property of another, and there was sufficient evidence that appellant participated in the joint robbery of both victims.
Concur — Milonas, J. P., Williams, Mazzarelli and Andrias, JJ.